cor-118747-00 date internal_revenue_service number info release date uil the honorable julian c dixon u s house of representatives washington d c attention mr daniel sanchez dear mr dixon commissioner rossotti asked me to respond to your inquiry of date on behalf of a constituent your constituent wants to know when the irs will issue regulations defining unforeseen circumstances under sec_121 of the internal_revenue_code your constituent would like to sell her condominium residence and exclude the gain under sec_121 four years ago she moved out of the condominium for financial reasons and was unable to sell it because of a depressed real_estate market thus at the present time she does not meet the use requirement of sec_121 she hopes the unforseen circumstances provision will apply to her situation the taxpayer_relief_act_of_1997 added a special rule that provides relief if the sale_or_exchange of a principal_residence results from a change in place of employment health or to the extent provided in regulations unforeseen circumstances under these conditions the taxpayer may be entitled to a reduced exclusion even if the use and ownership requirements are not met the irs published proposed_regulations under sec_121 on date the proposed_regulations do not define what unforeseen circumstances are but do invite written comments from the public about what should qualify under that special rule we will consider your constituent’s circumstances in preparing the final regulations until the irs provides such guidance in forms instructions final regulations or other appropriate ways taxpayers may not use unforeseen circumstances to claim a reduced exclusion under sec_121 i hope this information is helpful please call me at or ms marilyn e brookens identification_number at if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting
